Name: Commission Regulation (EEC) No 732/93 of 29 March 1993 amending Regulation (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector
 Type: Regulation
 Subject Matter: animal product;  trade;  tariff policy;  means of agricultural production;  regions of EU Member States
 Date Published: nan

 30. 3 . 93 Official Journal of the European Communities No L 75/9 COMMISSION REGULATION (EEC) No 732/93 of 29 March 1993 amending Regulation (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures for the Azores and Madeira concerning certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Whereas the forecast supply balance for fresh and chilled beef and veal for Madeira was fixed by Regulation (EEC) No 1913/92 (3), as last amended by Regulation (EEC) No 3661 /92 (4); whereas 96 % of the quantities laid down were used during the first seven months of the period 1 July 1992 to 30 June 1993 ; Whereas to ensure supplies to the Madeiran market up until the end of the said period, the quantities originally laid down should be increased : Article 1 Annex I to Regulation (EEC) No 1913/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ NO L 173, 27. 6. 1992, p. 1 . (2) OJ No L 378 , 23. 12. 1992, p. 23 . (3) OJ No L 192, 11 . 7. 1992, p. 35. (4) OJ No L 370, 19 . 12. 1992, p. 16 . No L 75/10 Official Journal of the European Communities 30 . 3. 93 ANNEX ANNEX I Madeira : forecast supply balance for beef and veal sector products for the period 1 July 1992 to 30 June 1993 (tonnes) CN code Description of goods Quantity 0201 Meat of bovine animals, fresh or chilled 2 000 0202 Meat of bovine animals, frozen 2 000'